Exhibit 10.7

 

VARIAN, INC.

SUPPLEMENTAL RETIREMENT PLAN

(as amended and restated effective November 13, 2008)

 

SECTION 1

BACKGROUND, PURPOSE AND DURATION

 

1.1 Effective Date. The Plan, as amended and restated, is effective as of
November 13, 2008.

 

1.2 Purpose of the Plan. The purpose of the Plan is to provide deferred
compensation consisting of (a) elective deferrals and (b) allocations of
Matching Contributions and Profit-Sharing Contributions that exceed the amounts
that the Dollar Limitations permit to be allocated under the Retirement Plan,
but that are otherwise calculated by reference to the Retirement Plan.

 

SECTION 2

DEFINITIONS

 

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

2.1 “Bonus” means the cash-based incentive award (if any) payable to a
Participant under the Company’s Management Incentive Plan or any other Company
bonus plan or policy.

 

2.2 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

 

2.3 “Committee” means the Compensation Committee of the Company’s Board of
Directors.

 

2.4 “Company” means Varian, Inc., a Delaware corporation, or any successor
thereto.

 

2.5 “Compensation Ceiling” means the limitation described in Section 401(a)(17)
of the Code, adjusted as prescribed by the Code. The Compensation Ceiling for
plan years beginning in 2008 is $230,000.

 

2.6 “Dollar Limitations” means (a) the Compensation Ceiling and (b) the
limitation on annual additions described in Section 415(c)(1) of the Code,
adjusted in each case as prescribed by the Code.



--------------------------------------------------------------------------------

2.7 “Eligible Earnings” shall have the meaning given to such term in the
Retirement Plan, except that Eligible Earnings for purposes of this Plan shall
not be subject to the Compensation Ceiling.

 

2.8 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific section of ERISA shall include such section,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such section.

 

2.9 “Participant” means an individual who is eligible to participate in the Plan
pursuant to Section 3 and for whose benefit an amount is credited to a Reserve
Account pursuant to Section 3.

 

2.10 “Plan” means the Varian, Inc. Supplemental Retirement Plan, as set forth in
this instrument and as hereafter amended from time to time.

 

2.11 “Plan Year” means the calendar year; provided, however, that the Plan’s
first Plan Year shall be a short Plan Year beginning on the Plan’s initial
effective date.

 

2.12 “Reserve Account” means the unfunded bookkeeping account described in
Section 3.2.

 

2.13 “Retirement Plan” means the Varian, Inc. Retirement Plan, as amended from
time to time.

 

2.14 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Eligible Participant or of a spouse or dependent of the Participant (as defined
in Section 152 of the Code, but without regard to subsections (b)(1), (b)(2) and
(d)(1)(B) thereof), from a loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster) or from
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. A hardship shall not constitute
an Unforeseeable Emergency under the Plan to the extent that it is or may be
relieved:

 

(a) Through reimbursement or compensation, by insurance or otherwise;

 

(b) By liquidation of the Participant’s assets, to the extent that the
liquidation of such assets would not itself cause severe financial hardship; or

 

(c) By discontinuing deferrals under this Plan or under any other plan of the
Company as soon as permissible.

 

An Unforeseeable Emergency under the Plan shall in no event include the need to
send a child to college or the desire to purchase a home. The Committee shall
determine whether or not a Participant has incurred an Unforeseeable Emergency
based on such evidence as the Committee deems necessary or advisable.

 

2



--------------------------------------------------------------------------------

2.15 “VAI” means Varian Associates, Inc., a Delaware corporation.

 

2.16 “Valuation Date” means the last day of each calendar quarter.

 

Any capitalized terms used in the Plan and not defined herein shall have the
meaning provided in the Retirement Plan.

 

SECTION 3

ELIGIBILITY, PARTICIPATION, RESERVE ACCOUNTS AND CREDITS

 

3.1 Eligibility and Participation. Participation in the Plan shall be limited
to:

 

(a) Officers of the Company (not including any officer holding the office of
only Assistant Secretary or Assistant Treasurer) who are active Retirement Plan
participants;

 

(b) Participants in the Retirement Plan whose Eligible Earnings under the
Retirement Plan are limited by the Compensation Ceiling; and

 

(c) Any other participant in the Retirement Plan who is designated by the
Committee.

 

At the beginning of a particular Plan Year, the Company, in its sole discretion,
may determine that one or more individuals qualify as Participants for the Plan
Year pursuant to Subsection (b) based upon such individual’s current salary rate
and target bonus compensation (to the extent includible in Eligible Earnings).
Any such determination shall be valid for that Plan Year, regardless of whether
the individual’s Eligible Earnings at the end of the Retirement Plan’s plan year
actually exceed the Compensation Ceiling. For purposes of Subsection (a), an
individual shall be deemed to be an active Retirement Plan participant if he or
she first becomes eligible to participate in the Retirement Plan during the Plan
Year and fails to make contributions to the Retirement Plan during the Plan Year
because any contributions to the Retirement Plan, when added to contributions he
or she made to a prior employer’s plan during the Plan Year, would exceed the
limitation under Section 402(g) of the Code.

 

3.2 Reserve Account. The Company shall establish on its books a special unfunded
Reserve Account for each Participant. As of each Valuation Date, the Company
shall credit interest on the balance in each Reserve Account (not including any
amounts credited under Sections 3.3, 3.4 and 3.5 below during the calendar
quarter then ending). The interest credited to the Reserve Account shall be
established from time to time by the Committee.

 

3.3 Matching Contributions. As of each Valuation Date in a Plan Year following
the later of the date when the Participant’s contributions to the Retirement
Plan (and any previous employer’s plan) reach the limitation in effect under
Code Section 402(g) (which limitation is

 

3



--------------------------------------------------------------------------------

$15,500 for 2008), or the date when the Participant’s Eligible Earnings paid
during the Plan Year reach the Compensation Ceiling, the Company shall credit to
a Participant’s Reserve Account an amount determined as follows:

 

(a) First, an initial matching credit shall be calculated by determining the
amount equal to 6% of the Participant’s Eligible Earnings received during the
Plan Year to date that are in excess of the Compensation Ceiling;

 

(b) Second, the amount calculated under Subsection (a) above shall be reduced
(but not below zero) by the amount of credits determined under this Section 3.3
for the Participant for prior Valuation Dates during the Plan Year; and

 

(c) The remainder (if any) shall be the amount credited to the Participant’s
Reserve Account under this Section 3.3.

 

3.4 Profit-Sharing Contributions. As of the Valuation Date coinciding with or
next following the date when the Company makes a Profit-Sharing Contribution
under the Retirement Plan, the Company shall credit to a Participant’s Reserve
Account an amount determined as follows:

 

(a) First, the hypothetical amount of the Participant’s share of the
Profit-Sharing Contribution shall be calculated, based on the assumption that
the Dollar Limitations do not apply;

 

(b) Second, the amount calculated under Subsection (a) above shall be reduced
(but not below zero) by the actual amount of the Participant’s share of the
Profit-Sharing Contribution; and

 

(c) The remainder (if any) shall be the amount credited to the Participant’s
Reserve Account under this Section 3.4.

 

3.5 Elective Deferrals. An individual who is eligible to participate in the Plan
pursuant to Section 3.1 may elect to defer a portion of his or her Eligible
Earnings with respect to a calendar year by filing a written deferral election
with the Company during the Election Period. Any such election shall specify the
percentage of Eligible Earnings to be deferred, which percentage shall be no
higher than the maximum deferral percentage permitted under the Retirement Plan.

 

(a) Initial Deferral Elections and Election Periods. A special Election Period
applies with respect to the calendar year when an individual first becomes
eligible to participate in the Plan. In any such case, the Participant’s
Election Period is the 30-day period after the Company’s written notice of
eligibility is given. If the Participant timely files a written deferral
election with the Company, the Participant’s deferral election shall apply only
to his or her Eligible Earnings (other than Bonuses) to be paid for the
remainder of the then-current calendar year following the close of the Election
Period. For the avoidance of doubt, with respect to the

 

4



--------------------------------------------------------------------------------

calendar year when an individual first becomes eligible to participate in the
Plan, an individual’s Bonuses will not constitute Eligible Earnings. Further,
his or her deferral election shall apply only to Eligible Earnings (other than
Bonuses) to be paid following the date when the Participant’s Retirement Plan
contributions would exceed the limitation in effect under Section 402(g) of the
Code ($15,500 for 2008) or when the Participant’s Retirement Plan contributions,
when added to contributions he or she made to a prior employer’s plan during the
Plan Year, would exceed the limitation under Section 402(g) of the Code.
Notwithstanding the foregoing, if, at the time the Participant first becomes
eligible to participate in the Plan, the Participant already has contributed to
a prior employer’s plan the maximum amount permitted under Section 402(g) of the
Code for the Plan Year, his or her deferral election shall apply to Eligible
Earnings (other than Bonuses) to be paid for the remainder of the then-current
calendar year following the close of the Election Period. If a Participant
elects to make deferrals under the Plan for the remainder of the calendar year,
he or she also must make a deferral election under the Retirement Plan during
the Election Period unless the Participant has already contributed to a prior
employer’s plan the maximum amount permitted under Section 402(g) of the Code
for the Plan Year. Notwithstanding any contrary provision of the Retirement
Plan, the Participant’s deferral election under the Retirement Plan shall be
irrevocable as of the last day of the Election Period.

 

(b) Subsequent Deferral Elections and Election Periods. An individual who is
eligible to participate in the Plan may elect to become a Participant (or to
continue or reinstate his or her active participation) in the Plan for any
subsequent Plan Year by filing a written deferral election with the Company
during the month of December immediately preceding the Plan Year for which a
deferral election is being made. If a Participant elects to make deferrals under
the Plan for a calendar year, his or her deferral election under the Retirement
Plan shall be made before the beginning of such calendar year and
notwithstanding any contrary provision of the Retirement Plan, shall be
irrevocable as of December 31 of the year preceding the year in which deferrals
under the Plan will be made. Notwithstanding anything herein to the contrary, an
individual’s deferral election for the Plan will apply to the Bonus portion(s)
(if any) of the individual’s Eligible Earnings only if the Bonus portion(s) (if
any) qualifies as “performance-based compensation” under Section 409A of the
Code and Treas. Reg. Section 1.409A-1(e) and the individual performs services
continuously from the later of the beginning of the applicable performance
period or the date the applicable performance criteria are established through
the date the deferral election is made. However, in no event may a deferral
election apply to the Bonus portion(s) (if any) of an individual’s Eligible
Earnings after the Bonus(es) has become readily ascertainable. If the Committee,
in its sole discretion, permits a separate deferral election solely with respect
to the Bonus portion(s) (if any) of an individual’s Eligible Earnings, this
deferral election must be made at such time as is permitted by the Committee
(but not later than the deadline specified in Section 409A of the Code and
Treas. Reg. Section 1.409A-2(a)(8)).

 

Deferral elections may be made and revoked any number of times during the
Election Period, but any deferral election that has been submitted and has not
been revoked at the end of the Election Period then becomes irrevocable.

 

5



--------------------------------------------------------------------------------

Any other provision of the Plan notwithstanding, the Committee, at its sole
discretion, may reduce the level of deferral elections or decline altogether to
accept an individual’s deferral election (but only to the extent such reduction
would comply with Section 409A of the Code).

 

SECTION 4

DISTRIBUTIONS

 

4.1 Right to Receive Payment. Any amount that may become payable under the Plan
shall be paid solely from the general assets of the Company. Nothing in this
Plan shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right other than as an unsecured creditor with
respect to any payment to which he or she may be entitled.

 

4.2 Timing of Payment - In General. Following the termination of a Participant’s
employment with the Company and its subsidiaries, the Company shall pay to the
Participant the balance credited to his or her Reserve Account. Payment shall be
made in cash at such time(s) and in such form (including a lump sum or
installments) as the Committee shall determine, in its sole discretion. If the
Committee determines that payment is to be made in the form of installments,
such installments shall be paid quarterly over a period not to exceed five
years. The preceding portion of this Section 4.2 applies to the portion of a
Participant’s Reserve Account attributable to amounts deferred (within the
meaning of Section 409A of the Code) before January 1, 2005. Solely with respect
to the portion of a Participant’s Reserve Account attributable to amounts
deferred (within the meaning of Section 409A of the Code) after December 31,
2004, payment shall occur in a single lump sum as soon as reasonably practicable
following the Participant’s separation from service with the Company and its
subsidiaries (within the meaning of Treas. Reg. Section 1.409A-1(h)) but in no
event later than the 15th day of the third calendar month following the
Participant’s separation from service; provided, however, that if this period
ends in the calendar year following the year in which the Participant separates
from service, the Participant shall not have the right to designate the calendar
year in which payment will be made; provided, further, that payment to
“specified employees” (within the meaning of Treas. Reg. Section 1.409A-1(i)) in
connection with a separation from service (other than upon death) shall occur no
sooner than six (6) months and one (1) day after such separation.

 

4.3 Accelerated In-Service Payment in Case of Emergency. In the event of a
Participant’s Unforeseeable Emergency, upon application by the Participant, the
Committee may determine in its sole discretion that distribution of all or a
portion of the Participant’s Reserve Account shall be made on a date prior to
the Participant’s termination of employment. Distributions on account of an
Unforeseeable Emergency shall be permitted only to the extent reasonably needed
to satisfy the Participant’s need.

 

4.4 In-Service Distribution With Penalty. Solely with respect to the portion of
a Participant’s Reserve Account attributable to amounts deferred (within the
meaning of Section 409A of the Code) prior to January 1, 2005, upon application
by a Participant, the Committee may determine in its sole discretion that
distribution of all or a portion of the Participant’s Reserve Account shall be
made prior to the Participant’s termination of employment (even in the absence
of an Unforeseeable Emergency). All distributions under this Section 4.4 shall
be

 

6



--------------------------------------------------------------------------------

reduced by a penalty equal to six percent of the amount otherwise distributable,
which penalty shall be forfeited to the Company. A Participant who has received
a distribution under this Section 4.4 shall be ineligible to make elective
deferrals to the Plan, beginning with the Plan Year immediately following the
Plan Year in which the Participant receives a distribution under this
Section 4.4.

 

4.5 Payment in the Event of Death. In the event of a Participant’s death before
the entire Reserve Account has been distributed to him or her, the unpaid
balance remaining in the Participant’s Reserve Account shall be paid to his or
her beneficiary or beneficiaries under the Retirement Plan, at such time(s) and
in such form as the Committee shall determine in its sole discretion. Solely
with respect to the portion of a Participant’s Reserve Account attributable to
amounts deferred (within the meaning of Section 409A of the Code) after
December 31, 2004, payment shall occur in a single lump sum as soon as
reasonably practicable following the Participant’s death, but in no event later
than the 15th day of the third calendar month following the date of the
Participant’s death; provided, however, that if such period ends in the calendar
year following the year in which the Participant separates from service, neither
the Participant nor his or her beneficiary or beneficiaries shall have the right
to designate the calendar year in which payment will be made.

 

SECTION 5

ADMINISTRATION

 

5.1 Committee is the Administrator. The Plan shall be administered by the
Committee.

 

5.2 Committee Authority. It shall be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation including, but not limited to, the power to (a) determine
which Retirement Plan participants shall be eligible to participate in this
Plan, (b) determine the amounts to be credited to Reserve Accounts,
(c) determine whether to grant applications for accelerated payments pursuant to
Sections 4.3 and 4.4, (d) determine distributions to be made in the event of
death pursuant to Section 4.5, (e) interpret the Plan, (f) adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith and (g) interpret, amend or revoke any such rules.

 

5.3 Decisions Binding. All determinations and decisions made by the Committee,
the Board and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, and shall be given
the maximum deference permitted by law.

 

5.4 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors, officers or
employees of the Company.

 

7



--------------------------------------------------------------------------------

SECTION 6

CLAIMS AND REVIEW PROCEDURES

 

6.1 Application for Benefits. Any application for benefits under the Plan shall
be submitted to the Committee at the Company’s principal office. Such
application shall be in writing and on the prescribed form, if any, and shall be
signed by the applicant.

 

6.2 Denial of Applications. In the event that any application for benefits is
denied in whole or in part, the Committee shall notify the applicant in writing
of the right to a review of the denial. Such written notice shall set forth, in
a manner calculated to be understood by the applicant, specific reasons for the
denial, specific references to the Plan provisions on which the denial was
based, a description of any information or material necessary to perfect the
application, an explanation of why such material is necessary, and an
explanation of the Plan’s review procedure. Such written notice shall be given
to the applicant within 90 days after the Committee receives the application,
unless special circumstances require an extension of time for processing the
application. In no event shall such an extension exceed a period of 90 days from
the end of the initial 90-day period. If such an extension is required, written
notice thereof shall be furnished to the applicant before the end of the initial
90-day period. Such notice shall indicate the special circumstances requiring an
extension of time and the date by which the Committee expects to render a
decision. If written notice is not given to the applicant within the period
prescribed by this Section 6.2, the application shall be deemed to have been
denied for purposes of Section 6.3 upon the expiration of such period.

 

6.3 Request for Review. Any person whose application for benefits is denied in
whole or in part (or such person’s duly authorized representative) may appeal
the denial by submitting to the Committee a request for a review of such
application within 90 days after receiving written notice of denial. The
Committee shall give the applicant or such representative an opportunity to
review pertinent documents (except legally privileged materials) in preparing
such request for review and to submit issues and comments in writing. The
request for review shall be in writing and shall be addressed to the Committee
at the Company’s principal office. The request for review shall set forth all of
the ground on which it is based, all facts in support of the request, and any
other matters which the applicant deems pertinent. The Committee may require the
applicant to submit such additional facts, documents, or other material as it
may deem necessary or appropriate in making its review.

 

6.4 Decision on Review. The Committee shall act upon each request for review
within 60 days after receipt thereof, unless special circumstances require an
extension of time for processing, but in no event shall the decision on review
be rendered more that 120 days after the Committee receives the request for
review. If such an extension is required, written notice thereof shall be
furnished to the applicant before the end of the initial 60-day period. The
Committee shall give prompt, written notice of its decision to the applicant and
to the Company. In the event that the Committee confirms the denial of the
application for benefits in whole or in part, such notice shall set forth, in a
manner calculated to be understood by the applicant, the specific reasons for
such denial and specific references to the Plan provisions on which the decision
is based. To the extent that the Committee overrules the denial of the
application for benefits, such benefits shall be paid to the applicant.

 

8



--------------------------------------------------------------------------------

6.5 Exhaustion of Administrative Remedies. No legal or equitable action for
benefits under the Plan shall be brought unless and until the claimant (a) has
submitted a written application for benefits in accordance with Section 6.1,
(b) has been notified that the application is denied, (c) has filed a written
request for a review of the application in accordance with Section 6.3, and
(d) has been notified in writing that the Committee has affirmed the denial of
the application; provided, however, that an action may be brought after the
Committee has failed to act on the claim within the time prescribed in
Section 6.2 and Section 6.4, respectively.

 

SECTION 7

GENERAL PROVISIONS

 

7.1 Tax Withholding. The Company shall withhold all applicable taxes from any
payment under this Plan, including any federal, state and local taxes
(including, but not limited to, any applicable payroll of other tax).

 

7.2 No Effect on Employment or Service. Nothing in the Plan shall interfere with
or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause. Employment with the
Company and its affiliates is on an at-will basis only. The Company expressly
reserves the right, which may be exercised at any time, to terminate any
individual’s employment with or without cause, and to treat him or her without
regard to the effect that such treatment might have upon him or her as a
Participant.

 

7.3 Participation. No individual shall have the right to be selected to
participate in the Plan for any particular Plan Year.

 

7.4 Indemnification. To the extent permitted by ERISA, each person who is or
shall have been a member of the Committee, or of the Board, shall be indemnified
and held harmless by the Company against and from (a) any loss, cost, liability,
or expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

 

7.5 Successors. All obligations of the Company under the Plan shall be binding
on any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business or assets of the Company.

 

9



--------------------------------------------------------------------------------

7.6 Nontransferability of Awards. No portion of any Participant’s Reserve
Account may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, and any act in violation of this Section shall be void. All rights
with respect to a Participant’s Reserve Account shall be available during his or
her lifetime only to the Participant.

 

SECTION 8

AMENDMENT, TERMINATION AND DURATION

 

8.1 Amendment, Suspension or Termination.

 

(a) The Company, in its sole discretion, may amend or terminate the Plan, or any
part thereof, at any time and for any reason. The amendment, suspension or
termination of the Plan shall not, without the consent of the Participant,
reduce the balance then credited to the Participant’s Reserve Account; provided,
however, that the Company may without such consent amend the Plan to conform to
the provisions of the American Jobs Creation Act of 2004 with respect to amounts
deferred (within the meaning of Section 409A of the Code) after December 31,
2004. Subject to the restrictions imposed by Section 409A of the Code and
associated Treasury Regulations, the Company shall also have the authority to
distribute all or a portion of any Participant’s Reserve Account at any time,
regardless of whether the Plan is then being terminated.

 

(b) Without limiting the generality of the foregoing, the Company reserves the
right to terminate the Plan in accordance with one of the following, subject to
the restrictions imposed by Section 409A of the Code and associated Treasury
Regulations:

 

(i) Dissolution or Bankruptcy. Distributions will be made if the Plan is
terminated within twelve (12) months of a dissolution of the Company taxed under
IRC Section 331, or with the approval of a bankruptcy court pursuant to 11
U.S.C. Section 503(b)(1)(A), provided that the amounts deferred under the Plan
are included in the Participant’s gross income in the latest of:

 

(A) The calendar year in which the Plan termination occurs;

 

(B) The calendar year in which the amount is no longer subject to a substantial
risk of forfeiture; or

 

(C) The first calendar year in which the payment is administratively
practicable.

 

(ii) Change of Control. Distributions will be made if the Company terminates the
Plan within the thirty (30) days preceding or the twelve (12) months following a
change in the ownership of the Company, a change in the effective control of the
Company, or a

 

10



--------------------------------------------------------------------------------

change in the ownership of a substantial portion of the assets of the Company as
determined in accordance with Section 409A(a)(2)(A)(v) of the Code and Treasury
Regulation Section 1.409A-3(i)(5). The Plan will then be treated as terminated
only if all substantially similar arrangements sponsored by the Company and
required to be aggregated with the Plan are terminated so that all Participants
in all such arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the date
of termination of the arrangements.

 

(iii) Discretionary Termination. The Company may also terminate the Plan and
make distributions provided that:

 

(A) All plans sponsored by the Company that would be aggregated with any
terminated arrangements under Section 409A of the Code are terminated;

 

(B) No payments other than payments that would be payable under the terms of the
Plan if the termination had not occurred are made within twelve (12) months of
the Plan termination;

 

(C) All payments are made within twenty-four (24) months of the Plan
termination; and

 

(D) The Company does not adopt a new plan that would be aggregated with any
terminated plan if the same Participant participated in both arrangements, at
any time within five (5) years following the date of termination of the Plan.

 

8.2 Duration of the Plan. The Plan shall commence on the date specified herein
and, subject to Section 8.1 (regarding the Company’s right to amend or terminate
the Plan), shall remain in effect thereafter.

 

SECTION 9

LEGAL CONSTRUCTION

 

9.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

9.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

9.3 Requirements of Law. Benefits provided under the Plan shall be subject to
all applicable laws, rules and regulations, and to such approvals by any
governmental agencies as may be required.

 

9.4 Governing Law. The Plan shall be construed in accordance with governed by
ERISA and, to the extent not preempted by ERISA, by the laws of the State of
California, but without regard to its conflict of law provisions.

 

11



--------------------------------------------------------------------------------

9.5 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

 

EXECUTION

 

IN WITNESS WHEREOF, Varian, Inc. by its duly authorized officer, has executed
the Plan on the date indicated below.

 

  VARIAN, INC. Dated: November 13, 2008   By:  

/s/ A. W. Homan

  Name:   A. W. Homan   Title:   Secretary

 

12